 

.¢

4.

 

Fet §§

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case ii \l 11-~. §

 

UNITED STATEs DrsTRrCT COUR wing

_ CLEF{K. .`i STiEi-"TC, ,,‘
soUTHERN DISTRICT or CALIFORNIA §$UTHER~{§T§TP?FCF of csff§§l=.»»~ s
DE"’L'”V¢'

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL draw j'
V_ (For Offenses Committed On or After November l, 1987)
Francisco Rivas-Moran
Case Nurnber: 18-cr-04101-WVG
Elana R. Fogel
Defenda.nt’s Attorney
REGISTRATION NO. 719()'7298
i__`| n
The Defendant:
pleaded guilty to count(s) Courlt l Of Sup€rS€ding Information
Ei was found guilty on count(s)
after a plea of not auiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number§s)_
8 USC 1325 Improper Entry by an Alien (Misdemeanor) ls
The defendant is sentenced as provided in pages 2 through 2 of this judgment
I:l The defendant has been found not guilty on count(s)
b!d Count(s) l of underlying Information is dismissed on the motion of the United States.
!X| Assessment : $10.(){) Waived
|X] No fine |:| Forfeiture pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all flnes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

October 31. 2018

Date of lmposition of Sentence

M<§>:~

HON. WILLIAM V. GALLO
UNITED STATES MAGISTRATE .TUDGE

lS-cr-04]01-WVG

 

 

 

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Francisco Rivas-Moran .ludgment - Page 2 of 2
CASE NUMBER: l 8-cr-0410 l-WVG

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served '

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

\j|]

ij The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
l:| at - A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY U_NITED STATES MARSHAL

1 S-cr-O4101-WVG

 

